DETAILED CORRESPONDENCE

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on January 6, 2021 are entered into the file. Currently, claims 1 and 11 are amended; claims 11-12 are withdrawn; claims 2-5 and 8 are canceled; and claims 13-15 are new, resulting in claims 1, 6-7, 9-10, and 13-15 pending for examination.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 10, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shirlene Jackson Bedford on January 21, 2021.

The application has been amended as follows: 

1.	(Currently Amended) An automobile interior/exterior material, comprising a polyester fiber layer that comprises a first polyester resin fiber having a glass transition temperature of 50 ℃ to 80 ℃ or a softening point of 100 ℃ to 150 ℃; and a second polyester resin fiber having a melting point higher than 250 ℃,
	wherein the polyester fiber layer has a flexural elasticity modulus of 450 MPa ± 10%, measured when a flexural load is applied at a rate of 5 mm/min, to a specimen of the automobile interior/exterior material fixed to a support span of 100 mm according to ASTM D 790,

	wherein the first polyester resin fiber has an intrinsic viscosity (I.V) of 0.5 dl/g to 0.75 dl/g,
	wherein the content of a cyclic compound having a polymerization degree 2 to 3 in the first polyester resin fiber is in an amount of 1% by weight or less,
	wherein the first polyester resin fiber is prepared from a composition comprising acidic ingredients and diol ingredients,
	wherein the acidic ingredients comprise terephthalic acid, and the diol ingredients comprise ethylene glycol (EG) and 2-methyl-1,3-propanediol (MPD), and
wherein, based on total moles of diol ingredients, said ethylene glycol (EG) and 2-methyl-1,3-propane diol (MPD) are used in an amount ranging from 55 to 90 mol% and 10 to 40 mol%, respectively, and
	wherein the fibers present in the polyester fiber layer consists 

11.	(Currently Amended) A method of manufacturing an automobile interior/exterior material according to claim 1, the method comprising a step of thermoforming a polyester fiber layer comprising 10 to 90 parts by weight of a first polyester resin fiber having a glass transition temperature of 50 ℃ to 80 ℃ or a softening point of 100 ℃ to 150 ℃; and 90 to 10 parts by weight of a second polyester resin fiber having a melting point of 255 ℃ or more at 80 to 200 ℃,

wherein the content of a cyclic compound having a polymerization degree 2 to 3 in the first polyester resin fiber is in an amount of 1% by weight or less, and
	wherein the polyester fiber layer has a flexural elasticity modulus of 450 MPa ± 10%, measured when a flexural load is applied at a rate of 5 mm/min, to a specimen of the automobile interior/exterior material fixed to a support span of 100 mm according to ASTM D 790,
	wherein the first polyester resin fiber is prepared from a composition comprising acidic ingredients and diol ingredients,
	wherein the acidic ingredients comprise terephthalic acid, and the diol ingredients comprise ethylene glycol (EG) and 2-methyl-1,3-propanediol (MPD), and
wherein, based on total moles of diol ingredients, said ethylene glycol (EG) and 2-methyl-1,3-propane diol (MPD) are used in an amount ranging from 55 to 90 mol% and 10 to 40 mol%, respectively, and
	wherein the fibers present in the polyester fiber layer consists 

15.	(Canceled)


Response to Amendment
The rejections of:
claims 1, 6-7, and 9-10 are rejected under 35 U.S.C. 112(a);
claims 1, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Keum (WO 00/06375) in view of Chen (US 5916677) and Jarre (US 2016/0222557);
claim 6 under 35 U.S.C. 103 as being unpatentable over Keum (WO 00/06375) in view of Chen (US 5916677) and Jarre (US 2016/0222557) as applied to claim 1, and further in view of Wu (US 2005/0282005);
claim 7 alternately under 35 U.S.C. 103 as being unpatentable over Keum (WO 00/06375) in view of Chen (US 5916677) and Jarre (US 2016/0222557) as applied to claim 1, and further in view of Mori (US 2014/0027200); and
claim 10 under 35 U.S.C. 103 as being unpatentable over Keum (WO 00/06375) in view of Chen (US 5916677) and Jarre (US 2016/0222557) as applied to claim 9, and further in view of Jonza (US 20170246775)1
are withdrawn in light of the Examiner’s amendments to the claims presented above.

Reasons for Allowance
Claims 1, 6-7, and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest an automobile interior/exterior material comprising a polyester fiber layer that comprises a first polyester resin fiber having a glass transition temperature of 50℃ to 80℃ or a softening point of 100℃ to 

Keum (WO 00/06375), cited in the previous office action, is the closest prior art of record and teaches the majority of claim 1.
Keum teaches a laminated liner usable to cover the inside of a motorcar and the like (automobile interior/exterior material), and more particularly, to a light-weighted laminated liner with good formability and soundproofing property (page 1, lines 7-10). The laminated liner comprises a fiber reinforced composite nonwoven fabric (polyester fiber layer) obtained by mixing a mixture of chemical short fibers having a higher melting point (second polyester resin fiber) and reinforcing long fibers with chemical short fibers having a lower melting point (first polyester resin fiber) (page 3, lines 8-16). The chemical fibers having the lower melting point (first polyester resin fiber) are melted and compressed with heat and pressure during the molding step, causing the fiber reinforced non-woven fabric to become adhesive of itself (fibers forming the fiber layer are partially fused there among) (page 6, lines 10-21). The fiber reinforced composite non-woven fabric is prepared by mixing 20-60% by weight of a mixture of chemical short fibers having a higher melting point and a reinforcing fiber with 40-80% by weight of chemical short fibers having a lower melting point (a mixing ratio of between the first and second polyester resin fibers constituting the polyester fiber layer is 1:9 to 9:1 by weight) (page 3, line 26 – page 4, line 1; page 7, lines 11-18).
Keum defines the term “having a higher melting point” as generally referring to being melted at a temperature above 220oC (page 8, lines 3-16). Preferably, the chemical short fibers oC (second polyester resin fibers) (page 8, lines 3-16). Keum also defines the term “having the lower melting point” as generally referring to being melted at a temperature below 200oC (page 8, lines 17-37). The chemical short fibers having the lower melting point are preferably polyester fibers with a melting point of about 110-200oC (first polyester resin fibers) (page 8, lines 17-37).
Due to the presence of the reinforcing long fibers in the fiber reinforced composite nonwoven fabric, Keum does not teach a polyester fiber layer that consists of the chemical fibers having a lower melting point (first polyester resin fiber) and the chemical fibers having a higher melting point (second polyester resin fiber), as required by amended claim 1.

Chen (US 5916677), cited in the previous office action, was relied on to teach a lower melting point fiber (first polyester fiber) having an intrinsic viscosity of 0.5-0.75 dl/g with a content of a cyclic compound having a polymerization degree 2 to 3 in an amount of 1% by weight or less, and where the acidic ingredients comprise terephthalic acid and the diol ingredients comprise ethylene glycol (EG) and 2-methyl-1,3-propanediol (MPD) used in an amount ranging from 55 to 90 mol% and 10 to 40 mol% respectively.
Chen teaches a process for producing polyester fibers with enhanced dyeability, lesser elongation and greater strength (col. 1, lines 7-10). The process comprises combining 2-methyl-1,3-propanediol into a mixture containing terephthalic acid and a (C2-6) alkanediol (col. 2, lines 8-15). The (C2-6) alkanediol is preferably ethylene glycol (col. 2, lines 20-23) and the amount of 2-methyl-1,3-propanediol employed is 1 to 15 mol%, based on the total amount of the glycol component (diol ingredients) (col. 2, lines 24-27). This results in an ethylene glycol amount of diol ingredients) and terephthalic acid (acidic ingredients) are mixed in a 1.2:1 molar ratio (col. 3, lines 5-8).
Chen does not remedy the deficiencies of Keum identified above.

Jarre (US 2016/0222557), cited in the previous office action, was relied on to teach the polyester fiber layer having a flexural elasticity modulus of about 450 MPa ± 10%, measured when a flexural load is applied at a rate of 5 mm/min to a specimen fixed to a support span of 100 mm according to ASTM D 790.
Jarre teaches a sheet product, preferably of high thermal stability, and its use in the manufacture of a component part for a means of transport (paragraph [0002]). At least one ply of the sheet contains first fibers comprising a first polymer and second fibers comprising a second polymer (paragraph [0022]). There is preferably a difference between melting temperatures of the polymers of 15-120oC, which leads to good thermal stability and load-deflection characteristics (paragraph [0034]). Preferably both polymers are polyesters (paragraphs [0035]-[0038]). The modulus of elasticity of the thermoformed sheet product is in the range of 20 to 600 MPa, preferably from 30 to 500 MPa, and particularly from 40 to 450 MPa (paragraph [0073]).
Since both Keum in view of Chen and Jarre teach fiber layers used as a component part for a means of transport with a layer that comprises two polyesters with a difference in melting points, it would have been obvious to one of ordinary skill in the art before the effective filing 
Jarre does not remedy the deficiencies of Keum identified above.

Wu (US 2005/0282005), cited in the previous office action, was relied on to teach the limitations of claim 6.
Wu teaches a high frequency-weldable yarn that is made from a halogen-free, inexpensive modified polyethylene terephthalate (PET) (paragraphs [0011]-[0012]). The yarn has a melting point range of 100oC-250oC and is made from a modified PET material that is prepared from a composition including terephthalic acid, ethylene glycol, and a diol modifier selected from a list including 1,3-dihydroxy-2-methylpropane (paragraphs [0015] and [0041]). 
Wu further teaches the modified PET composition may further include a diacid monomer, which is preferably isophthalic acid (IPA), present in an amount ranging from 2-20 mol% based on total moles of terephthalic acid (acidic ingredients) (paragraph [0026]).
Wu does not remedy the deficiencies of Keum identified above.

Mori (US 2014/0027200), cited in the previous office action, was relied on to teach the limitations of claim 7.
Mori teaches a sound-proof material containing a first sound-absorbing material, a first soft sound-insulating material, a second sound-absorbing material and a second soft sound-insulating layer (abstract). In Example 1, poly(ethylene terephthalate) (PET) felt with a basis weight of 500 g/m2, having a thickness of 10 mm, is used as a first sound-absorbing material and 
Mori does not remedy the deficiencies of Keum identified above. 

Jonza (US 20170246775), cited in the previous office action, was relied on to teach the limitations of claim 10.
Jonza teaches foamed articles having various applications such as thermal or acoustic insulation reinforcing layers and/or space-filling layers (paragraph [0001]). Jonza teaches the article has a PET foam slab with PET nonwoven substrates laminated to both the first and second major surfaces of the slab (paragraph [0062]).
Jonza does not remedy the deficiencies of Keum identified above.

Thus there is no prior art, either alone or in combination, which renders obvious the automobile interior/exterior material as claimed in independent claim 1.

Claims 6-10 and 13-14 depend from claim 1 and thus are in condition for allowance.
Claims 11-12 are directed to a method of making the allowable invention and both depend from claim 1 and require the allowable subject matter and thus are also in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH

Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        

/LAURA C POWERS/Primary Examiner, Art Unit 1785